Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 04/22/2022.
Claims 1-2, 4-9, 11-16, 18-24 are pending.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8-9, 11-13, 15-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khoyi et al. (US 2017/0322783 A1) in view of NPL (“Reusing Design Elements using the Snippets Panel in Altium Designer”, February 28, 2018) hereinafter NPL1.

Regarding claim 1, Khoyi et al. discloses
A method for creating a template in an integrated development environment, the method comprising: 
displaying, by a computer system, a set of tiles within a first area of a graphical user interface (Khoyi et al. [0115] discloses components palette 610 which includes components and various controls/features within editor dialog 600 as illustrated in Fig. 6 where the components in 610 are conceptually similar to the tiles), wherein each tile corresponds to a set of data nodes that are composable into structured data objects according to a domain-specific language of the integrated development environment (Khoyi et al. [0115]-[0119] discloses dragging and dropping the components within form canvas 620 to develop a process solution which includes relationships between the different components of the entity. Where the application development platform is integrated with entity modeling system and is a low-code application development platform [0054] therefore, developing the entities would be in accordance with the domain-specific language of the application development platform); 
composing, by the computer system, a structured data object from a subset of the tiles according to the domain- specific language of the integrated development environment (Khoyi et al. Fig. 6 illustrates the AccidentDetails entity designed from the components from palette 610. Where each of the different entities designed using the entity modeling system and application development platform is conceptually similar to the structured data object), wherein the subset is displayed within a second area of the graphical user interface according to a context of the data nodes of the structured data object (Khoyi et al. Fig. 6 element 620 illustrates form canvas 620 containing AccidentDetails and is within a second area of the user interface. Further, 630 of Fig. 6 contains specifications for properties of the components within 620 which in one instance allow specifying the component’s presentation [0116] where this is conceptually similar to the context); 
applying, by the computer system, values to properties of data nodes of the subset according to the context of the data nodes of the structured data object (Khoyi et al. [0066]-[0067] discloses customizing/extending entity building blocks through properties in which a user may specify. Therefore, once a user has selected the subset of the components and building blocks of an entity, properties may be applied based on the customization/extensions of adding property values); and 
creating, by the computer system, the template from selected tiles of the subset, wherein the template includes the values for the properties as-applied within the context of the data nodes of the structured data object (Khoyi et al. [0017] discloses allowing the reuse of previously generated application components by enabling the importation and customization of previously generated entity models. [0136]-[0137] discloses reusing the entity models and allowing the importation of the entity models within a placeholder as illustrated in Fig. 9. Where the entity models may include different properties that may be saved based on the particular industry or process i.e. insurance claims.).
Khoyi et al. lacks explicitly disclosing
wherein creating the template further comprises: displaying, by the computer system, a modal overlying the first area, the second area, or combinations thereof; and receiving, from within the modal, information about the template
	NPL1 teaches
wherein creating the template further comprises: displaying, by the computer system, a modal overlying the first area, the second area, or combinations thereof; and receiving, from within the modal, information about the template (NPL1 [pg. 6] teaches a modal/sub-window overlying the second area of the graphical interface for receiving snippet information including the name of the snippet, the folder to create the snippet in and any additional comments as illustrated below. Specifically, the user right clicks on the components selected to create a snippet in which an option shows up as “Create Snippet from selected objects”. This brings up a sub-window on top of the main window which contained the selected objects to define parameters of the new snippet. The parameters include the name of the snippet, the folder to save the snippet, and a comment for the snippet. Where the sub-window that appears is analogous to the modal and parameter information of the snippet is analogous to the information about the template. 

    PNG
    media_image1.png
    461
    337
    media_image1.png
    Greyscale

).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Khoyi et al. to incorporate the teachings of NPL1 to “wherein creating the template further comprises: displaying, by the computer system, a modal overlying the first area, the second area, or combinations thereof; and receiving, within the modal, information about the template” in order to efficiently save snippets with unique names and information to allow developers to quickly find and use them.

Regarding claim 2, Khoyi et al. discloses The method of claim 1, 
Khoyi et al. lacks explicitly 
further comprising: identifying, by the computer system, the selected tiles from the subset of the tiles displayed within the second area of the graphical user interface, wherein the template is created in response to identifying the selected tiles.
NPL1 teaches
further comprising: identifying, by the computer system, the selected tiles from the subset of the tiles displayed within the second area of the graphical user interface, wherein the template is created in response to identifying the selected tiles ( NPL1 [pg. 5] teaches the creating a snippet from the selected components as illustrated below
    PNG
    media_image2.png
    735
    1904
    media_image2.png
    Greyscale

)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Khoyi et al. to incorporate the teachings of NPL1to “identifying, by the computer system, the selected tiles from the subset of the tiles displayed within the second area of the graphical user interface, wherein the template is created in response to identifying the selected tiles” in order to efficiently reuse only the components that are needed often in development which reduces developer time and decreases the chance of error of having to place the same components over and over from scratch.

Regarding claim 4, The method of claim 1, further comprising: storing, by the computer system, the values as-applied within the context of the structured data object in association with the template of the selected tiles (Khoyi et al. [0014] discloses storing user configured settings for an extended/customized entity which may include configured property settings).

Regarding claim 5, The method of claim 1, wherein the structured data object is a first structured data object, the template is a first template, the values are first values, and the properties are first properties, the method further comprising: 
identifying, by the computer system, a second template, wherein the second template includes a second set of values for a second set of properties as-applied within a context of data nodes of a second structured data object  (Khoyi et al. [0066]-[0067] discloses customizing/extending entity building blocks through properties in which a user may specify. Therefore, once a user has selected the subset of the components and building blocks of an entity, properties may be applied based on the customization/extensions of adding property values and this may be done for a plurality of entity models. [0017] discloses allowing the reuse of previously generated application components by enabling the importation and customization of previously generated entity models. Where the importation option allows for the identification of customized/extended entity models); and 
composing, by the computer system, the first structured data object from the subset of the tiles and the second template [0017] discloses allowing the reuse of previously generated application components by enabling the importation and customization of previously generated entity models. [0136]-[0137] discloses reusing the entity models and allowing the importation of the entity models within a placeholder as illustrated in Fig. 9. Where the entity models may include different properties that may be saved based on the particular industry or process i.e. insurance claims. Therefore, the placeholder for a new entity model may be created in which a previous customized/extended model may be imported.)

Regarding claim 6, The method of claim 5, wherein applying the first values to the first properties further comprises: Page 43 of 50Docket No. ADP-2020-0011-US1 
applying, by the computer system, the first values to the first properties according to the context of both the first structured data object and the second structured data object (Khoyi et al. [0066]-[0067] discloses customizing/extending entity building blocks through properties in which a user may specify. Therefore, once a user has selected the subset of the components and building blocks of an entity, properties may be applied based on the customization/extensions of adding property values. Where first values may be applied by a user to a currently developed entity model and an imported entity model)

Regarding claim 8, it’s directed to a system having similar limitations cited in claim 1. Thus claim 8 is also rejected under the same rationale as cited in the rejection of claim 1 above.

Regarding claim 9, it’s directed to a system having similar limitations cited in claim 2. Thus claim 9 is also rejected under the same rationale as cited in the rejection of claim 2 above.

Regarding claim 11, it’s directed to a system having similar limitations cited in claim 4. Thus claim 11 is also rejected under the same rationale as cited in the rejection of claim 4 above.

Regarding claim 12, it’s directed to a system having similar limitations cited in claim 5. Thus claim 12 is also rejected under the same rationale as cited in the rejection of claim 5 above.

Regarding claim 13, it’s directed to a system having similar limitations cited in claim 6. Thus claim 13 is also rejected under the same rationale as cited in the rejection of claim 6 above.

Regarding claim 15, it’s directed to a computer program product having similar limitations cited in claim 1. Thus claim 15 is also rejected under the same rationale as cited in the rejection of claim 1 above.

Regarding claim 16, it’s directed to a computer program product having similar limitations cited in claim 2. Thus claim 16 is also rejected under the same rationale as cited in the rejection of claim 2 above.

Regarding claim 18, it’s directed to a computer program product having similar limitations cited in claim 4. Thus claim 18 is also rejected under the same rationale as cited in the rejection of claim 4 above.

Regarding claim 19, it’s directed to a computer program product having similar limitations cited in claim 5. Thus claim 19 is also rejected under the same rationale as cited in the rejection of claim 5 above.

Regarding claim 20, it’s directed to a computer program product having similar limitations cited in claim 6. Thus claim 20 is also rejected under the same rationale as cited in the rejection of claim 6 above.


Claims 7, 14 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khoyi et al. (US 2017/0322783 A1) in view of NPL1 and further in view of Aylett (US 2019/0042554 A1).

Regarding claim 7, Khoyi et al. in view of NPL1 combination discloses The method of claim 5, 
the combination lacks explicitly
wherein composing the structured data object further comprises: simultaneously adding, by the computer system, data nodes of the second template to a first data node of the first structured data object first according to the context of the first data node of the first structured data object and adding the data nodes of the second template to a second data node of the first structured data object according to the context of the second data node of the first structured data object.
Aylett teaches
wherein composing the structured data object further comprises: simultaneously adding, by the computer system, data nodes of the second template to a first data node of the first structured data object first according to the context of the first data node of the first structured data object and adding the data nodes of the second template to a second data node of the first structured data object according to the context of the second data node of the first structured data object (Aylett [0194] and [0201] teaches parsing a template document into list of document tokens that represent various elements and then inserting based on the current context entity the relevant data when a field block is detected. Therefore, teaching the concept of adding appropriate data to the associated fields according to a context from a template).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Aylett to “wherein composing the structured data object further comprises: simultaneously adding, by the computer system, data nodes of the second template to a first data node of the first structured data object first according to the context of the first data node of the first structured data object and adding the data nodes of the second template to a second data node of the first structured data object according to the context of the second data node of the first structured data object.” in order to efficiently and automatically parse relevant portions of a template and add them to appropriate fields to decrease development time.


Regarding claim 14, it’s directed to a system having similar limitations cited in claim 7. Thus claim 14 is also rejected under the same rationale as cited in the rejection of claim 7 above.

Regarding claim 21 it’s directed to a computer program product having similar limitations cited in claim 7. Thus claim 21 is also rejected under the same rationale as cited in the rejection of claim 7 above.


Claims 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khoyi et al. (US 2017/0322783 A1) in view of NPL1 and further in view of Straub (US 2019/0236825 A1).

Regarding claim 22, the combination teaches The method of claim 1, 
the combination lacks explicitly
wherein the modal comprises a template selection modal and the information about the template comprises runtime screenshots of the template.
Straub teaches
wherein the modal comprises a template selection modal and the information about the template comprises runtime screenshots of the template (Straub [0255] which teaches an interface 1700 which allows a developer to select from design templates for developing an application as illustrated in Fig. 17A in which the design templates include information such as the type (list, gallery, etc) of layout and a runtime screenshot of the design. Where the interface window illustrated in Fig. 17A is analogous to the modal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Straub to “wherein the modal comprises a template selection modal and the information about the template comprises runtime screenshots of the template” in order to efficiently select prior saved templates to ease development and decrease errors of common code fragments by not having to continuously reprogram them and further efficiently allow developers to select based on the desired design layout screenshots illustrated within the interface. This gives the developer a visual understanding and decreases the likelihood of selecting the wrong template.

Regarding claim 23, it’s directed to a system having similar limitations cited in claim 22. Thus claim 23 is also rejected under the same rationale as cited in the rejection of claim 22 above.

Regarding claim 24, it’s directed to a computer program product having similar limitations cited in claim 22. Thus claim 24 is also rejected under the same rationale as cited in the rejection of claim 22 above.

Response to Arguments
Applicant's arguments filed 04/22/2022 have been fully considered but they are not persuasive. Regarding the remark that the NPL snippet teaches a re-usable component without any receiving or transmitting capability, the examiner would like to point out that the claim does not require the snippet to be receiving or transmitting and definitely not required in the limitations in which NPL1 was cited for. Next, the remark that NPL1 does not disclose or suggest the claimed modal that receives information about the claimed template, the examiner would like to point out that the sub-window overlaying the main designer window in order to enter information about the snippet is analogous to the modal which receives information about the snippet since the modal is not defined to include a particular layout or specific information about the template or etc. Therefore, rejection of NPL1 to cure Khoyi et al. still reads onto the claimed language. Further if NPL1 were used to disclose the template in the first five limitations of claim 1, then this would be a 102 rejection. However, this is a 103 rejection in which NPL1 is just being used to cure Khoyi et al. to teach a sub-window overlaying the main window and receiving information about the snippet. Where NPL1 specifically allows entering in the ‘name’ of the snippet, the location of the snippet, and ‘comment’ section regarding the snippet. Where allowing the entering of this information for the snippet means that the sub-window/modal receives information about the snippet. Therefore, the examiner is not persuaded that the window displayed on top of the designer tool (which is again illustrated below) does not teach a modal which receives information about the template. 

    PNG
    media_image1.png
    461
    337
    media_image1.png
    Greyscale

	Regarding the remark that one of ordinary skill in the art could not have combined the elements from the references by known methods to meet the claimed combination of elements with no change in their respective functions, the examiner respectively disagrees and would like to reiterate that combining NPL1 with Khoyi was just used to teach a sub-window which would appear when reusable code was need to be stored with particular parameter information including the name of the reusable code, folder to saved in, and any additional comments. Therefore, no change in function occurs when making the combination. The examiner recommends specifically defining the modal including a specific layout, specific information, etc to overcome the current rejection. Therefore, the rejection is maintained.
Applicant’s arguments with respect to claim(s) 22-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noor Alkhateeb whose telephone number is (313)446-4909.  The examiner can normally be reached on Monday – Friday 7:30-4:30 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on (571)272-3721.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.

/NOOR ALKHATEEB/Patent Examiner, Art Unit 2193  

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193